po wonnaniurnr &- WwW NO

yb NN NY NY KR KY =
PNPRPRRBBRBGEe RA AAaRBH FS

 

 

    
 
   

   

CLERK,US Disteer
MAY ;
SENTRAL DISTRICT OF CAFS: uA
ep TY
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, ) E
yap Cie DATE IMT
Plaintiff, ) ;
)
v. ) ORDER OF DETENTION AFTER HEARING
) (18 U.S.C. § 3142(4))
PASQUALE SALVATORE CUDEMO, }
Defendant. )
)

 

I.
A. (70n motion of the Government involving an alleged
1. () crime of violence;
2. () offense with maximum sentence of life imprisonment or death;
3. (narcotics or controlled substance offense with maximum sentence of ten or more
years (21 U.S.C. §§ 801,/951, et. seq.,/955a);
4. () felony - defendant convicted of two or more prior offenses described above;
5. () any felony that is not otherwise a crime of violence that involves a minor victim, or
possession or use of a firearm or destructive device or any other dangerous weapon,
or a failure to register under 18 U.S.C § 2250.
B.() On motion ( ) (by the Government) / (_ ) (by the Court sua sponte involving)

Mf

 

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))

CR-94 (06/07) Page | of 3

 
o HD DH F&F WH LH Be

Nb NR BY NY HY NY NY NY HB Be we ewe ewe we eo

 

 

1. ( ) serious risk defendant will flee;
2. { ) serious risk defendant will
a.() obstruct or attempt to obstruct justice;
b.() threaten, injure, or intimidate a prospective witness or juror or attempt to do so.
IL

The Court finds no condition or combination of conditions will reasonably assure:

A. (‘J appearance of defendant as required; and/or

B. ( K shay of any person or the community.

I.

The Court has considered:

A. ( F the nature and circumstances of the offense, including whether the offense is a crime of
violence, a Federal crime of terrorism, or involves a minor victim or a controlled substance,
firearm, explosive, or destructive device;

B. (F the weight of evidence against the defendant;

C. (F the history and characteristics of the defendant;

D. (x the nature and seriousness of the danger to any person or to the community.

IV.
The Court concludes:
A. (-¥ Defendant poses a risk to the safety of other persons or the community because:
thts el Sb eres pte / LUBIZEZ,
fee 4 a [tec =
AML oe atatess per tP7e
tite pk tHe ge s2ee7 pllped Ager:
wer ype seT pL qed poyee4
ee “7 OA

 

Ml
//
M/

 

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142())

CR-94 (06/07). Page 2 of 3

 
1 B. ( yFiistory and characteristics indicate a serious risk that defendant will flee because:

Al ret Af geterya) ia lp Tt

 

 

 

 

 

 

 

 

 

 

 

 

 

2
3 Zvi whee /’ Ze ar Qe, 25 ere
4 COBEN F wits Fe EGEP
5 Qe IVE iadfhe {ey Cf 022i) Pans
Z fo
7
8 C. ( ) A serious risk exists that defendant will:
9 1.() obstruct or attempt to obstruct justice;
10 2.( ) threaten, injure or intimidate a witness/ juror, because:
1]
12
13
14
15
16°
17 D. ( ) Defendant has not rebutted by sufficient evidence to the contrary the presumption
18 provided in 18 U.S.C. § 3142 (e).

19 IT IS ORDERED that defendant be detained prior to trial.

20 IT IS FURTHER ORDERED that defendant be confined as far as practicable in a corrections
21 || facility separate from persons awaiting or serving sentences or person held pending appeal.

2a IT IS FURTHER ORDERED that defendant be afforded reasonable opportunity for private

23 }| consultation with his counsel.

 

 

24 |
25 ee
Pas . 7
26 | DATED: _ 2 /Z7Y 2/
U.S. MAGISTRATE / DISTRICT JUDGE
27
28

 

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))

 

 

CR-94 (06/07) Page 3 of 3
